Citation Nr: 0829028	
Decision Date: 08/26/08    Archive Date: 09/02/08	

DOCKET NO.  03-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a gunshot wound to the right posterior 
shoulder with injury to the infraspinatus and supraspinatus 
muscles (Muscle Group IV).   

2.  Entitlement to a compensable evaluation for the residuals 
of a gunshot wound to the left chest with damage to the 
pectoralis major and serratus anterior muscles (Muscle Group 
II).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a March 2007 Order by the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a February 2006 decision of the Board denying 
entitlement to an evaluation in excess of 30 percent for a 
through and through gunshot wound to the left chest and right 
shoulder, and, in so doing, remanded the veteran's case to 
the Board for action consistent with instructions contained 
in a March 2007 Joint Motion for Remand.  

In an attempt to comply with the Court's Order, the Board, in 
September 2007, remanded the veteran's case to the RO for 
additional development.  Following that remand, the RO, in a 
rating decision of January 2008, granted a 30 percent 
evaluation for the service-connected residuals of a gunshot 
wound to the right posterior shoulder with injury to the 
infraspinatus and the supraspinatus muscles (Muscle 
Group IV), as well as a noncompensable evaluation for the 
residuals of a gunshot wound to the left chest with damage to 
the pectoralis major and serratus anterior muscles (Muscle 
Group II), a 10 percent evaluation for a scar as the residual 
of a gunshot wound to the left lateral chest, a 10 percent 
evaluation for a scar as the residual of a gunshot wound to 
the left thoracic chest, and a noncompensable evaluation for 
a scar as the residual as gunshot wound to the right 
posterior shoulder.  The case is now, once more, before the 
Board for appellate review.  

Upon review of this case, it would appear that, in addition 
to the issues currently before the Board, the veteran seeks 
entitlement to service connection on a secondary basis for 
various respiratory problems.  Inasmuch as that issue has not 
been developed or certified for appellate review, it is not 
for consideration at this time.  It is, however, currently 
being addressed by the RO as a separate and distinct issue.  

For reasons which will become apparent, this appeal is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

At the time of the Board's prior remand in September 2007, it 
was noted that, in the Joint Motion of March 2007, both the 
appellant and the VA agreed that the veteran had not received 
an adequate examination in support of his claim.  Pointed out 
at the time was that reports of VA examinations in 
October 2001 and June 2003 included conflicting information 
regarding the muscle groups affected by the veteran's 
inservice gunshot wound, and were not based on a review of 
the claims file.  Accordingly, it was requested (in the Joint 
Motion) that VA afford the veteran an additional VA 
examination, during the course of which the examiner would 
clarify which muscle groups were involved in the case, and 
conduct a comprehensive review of the claims file.  Also 
requested was that the VA examiner who conducted the 
examination identify all residuals of the veteran's gunshot 
wounds, to include scarring and/or limited mobility of the 
chest wall, in order that the Board might determine whether 
the veteran was entitled to separate evaluations for separate 
conditions related to his gunshot wounds.  

Accordingly, the Board, at the time of its September 2007 
remand, requested that the RO afford the veteran an 
additional VA examination, during the course of which the 
examiner would identify all muscle groups which had at any 
time been affected by the veteran's inservice gunshot 
wound(s), as well as the severity of injury (i.e., slight, 
moderate, moderately-severe, or severe) to those muscle 
groups.  

In response to the Board's request, the veteran was afforded 
additional VA examinations in November and December 2007.  
While those examinations were, for the most part, 
comprehensive, they failed to provide findings in sufficient 
detail to enable the Board to thoroughly evaluate the current 
extent of the disabilities at issue.  More to the point, 
while during the course of a VA examination in November 2007, 
some indication was given as to which individual muscles had 
been damaged by the veteran's inservice gunshot wounds, no 
information was given as to which muscle group or groups were 
affected.  Significantly, the veteran's attorney has argued 
that as many as five muscle groups were affected by the 
veteran's inservice gunshot wounds, to include Muscle 
Groups I through IV of the veteran's right shoulder, as well 
as Muscle Group XXI in the area of the left thoracic cage 
wall and ribs.  

The Board notes that, pursuant to past holdings of the Court, 
a remand by the Board confers, as a matter of law, the right 
to compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Under the circumstances, and given the 
apparent ambiguity surrounding the extent of the veteran's 
injuries, the Board is of the opinion that the issues 
currently on appeal must once again be remanded to the RO for 
further development, and in order that the veteran might be 
afforded his full due process rights under the law.  

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2007, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  

2.  The veteran's entire claims folder 
should then be forwarded to the VA 
orthopedic examiner who conducted the 
veteran's previous examination at the 
North Las Vegas VA Clinic on November 29, 
2007.  That examiner should also be 
furnished a copy of 38 C.F.R. §§ 4.55 and 
4.56, as well as 38 C.F.R. § 4.73, 
Diagnostic Codes 5301 through 5306, and 
5319 through 5322, governing the 
evaluation of service-connected muscle 
injuries.  

Following a review of the veteran's 
claims file, and, in particular, the 
report of the VA examination conducted on 
November 29, 2007, the examiner should:  

(a) identify each Muscle Group 
affected by the veteran's in-service 
gunshot wounds, to be determined by 
application of the aforementioned 
provisions of the Rating Schedule; 
and

(b) with regard to each affected 
Muscle Group, specifically indicate 
whether any muscle damage shown to 
exist is slight, moderate, 
moderately-severe, or severe.  

Should the physician who conducted the 
veteran's November 29, 2007 examination 
prove unavailable, the veteran should be 
afforded an additional VA examination by 
an appropriate specialist or specialists 
in order to more accurately determine the 
current severity of his service-connected 
residuals of gunshot wounds.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claim(s).  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination 
or examinations, the examiner(s) should 
specifically address the questions posed 
in the previous paragraphs of this 
section.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report(s).  

3.  Thereafter, the RO should review the 
veteran's claim for an increased 
evaluation for the residuals of a gunshot 
wound to the right posterior shoulder 
with injury to the infraspinatus and 
supraspinatus muscles, as well as his 
claim for a compensable evaluation for 
the residuals of a gunshot wound to the 
left chest with damage to the pectoralis 
major and serratus anterior muscles.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in April 2008.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



